Supreme Court

                                                                   No. 2018-87-Appeal.
                                                                   (MH 18-60)
                                                                   (Concurrence begins on page 3)


 Rhode Island Department of Behavioral     :
Healthcare, Developmental Disabilities and
                Hospitals

                    v.                       :

                   L.Z.                      :

                                          ORDER

        The respondent, L.Z., appeals from a February 23, 2018 order issued by the District

Court certifying her to inpatient treatment at Butler Hospital, finding her not competent to make

informed decisions with respect to recommended medications, and consenting to the

administration of certain medications to her. That order was later amended on June 8, 2018; the

terms of the amended order remained essentially the same, except for the fact that it certified

L.Z. to outpatient treatment at The Kent Center. On appeal, L.Z. contends that there were

evidentiary errors committed at the February 23, 2018 hearing that was the predicate for the

order from which she appeals. This case came before the Supreme Court pursuant to an order

directing the parties to appear and show cause why the issues raised in this case should not be

summarily decided. After a close review of the record and careful consideration of the parties’

arguments (both written and oral), we are satisfied that cause has not been shown and that this




                                              -1-
case may be decided at this time. For the reasons stated herein, it is our considered opinion that

this case is moot.1

        We need not delve deeply into the factual underpinnings of this case given our conclusion

that this appeal is moot. It suffices to say that a hearing was held on February 23, 2018

concerning a Petition for Civil Court Certification, filed pursuant to G.L. 1956 § 40.1-5-8(a), and

a Petition for Instructions, filed pursuant to § 40.1-5-8(m), with respect to appellant. That

hearing resulted in an order being entered on that date certifying L.Z. to Butler Hospital and

consenting on her behalf to the administration of numerous medications. That February 23, 2018

order, from which L.Z. appeals, expired by its own terms on August 23, 2018. On June 8, 2018,

the February 23, 2018 order was amended to certify L.Z. to outpatient treatment at The Kent

Center. The other terms of the original order remained in effect, except for the fact that the June

8, 2018 amended order expired pursuant to its terms on August 16, 2018. We note that there was

an additional certification order with respect to L.Z. entered in the District Court in August of

2018, which order is not at issue in this appeal. It was represented by L.Z.’s counsel at oral

argument before this Court that that order had also expired and that L.Z. was no longer subject to

a certification order.

        Given the just-discussed facts and chronology, this Court is led to the ineluctable

conclusion that the instant case is moot. This Court has held that “a case is moot if the original

complaint raised a justiciable controversy, but events occurring after the filing have deprived the

litigant of a continuing stake in the controversy.”     Hallsmith-Sysco Food Services, LLC v.

Marques, 970 A.2d 1211, 1213 (R.I. 2009) (internal quotation marks omitted). In this case, the



1
       The timeliness of L.Z.’s appeal has been raised as an issue before this Court, but we need
not address that issue given our conclusion that, even if the appeal was timely filed, it is
nonetheless moot.
                                               -2-
order from which L.Z. now appeals has expired. L.Z. is no longer committed or required to take

medication against her will under the appealed-from order (or any other order of which this

Court is aware). See Robar v. Robar, 154 A.3d 947, 948 (R.I. 2017) (mem.) (stating that the

order at issue in that case had expired and therefore the case was moot). Thus, even if we were

to agree with L.Z.’s evidentiary arguments, there is simply no relief that we are able to provide

L.Z. at this time. See Hallsmith-Sysco Food Services, LLC, 970 A.2d at 1213 (“This Court will

not decide a question if it would fail to have a practical effect on an actual controversy.”); see

also H.V. Collins Co. v. Williams, 990 A.2d 845, 847 (R.I. 2010) (“It is well settled that a

necessary predicate to this Court’s exercise of jurisdiction is an actual, justiciable controversy.”);

Cicilline v. Almond, 809 A.2d 1101, 1105-06 (R.I. 2002) (stating that the Court will not

adjudicate a moot case because “whenever a court acts without the presence of a justiciable case

or controversy, its judicial power to do so is at its weakest ebb”) (internal quotation marks

omitted).

       Accordingly, we dismiss L.Z.’s appeal on the grounds of mootness.



       Justice Indeglia, with whom Justice Robinson joins, concurring. While we agree

with the majority that this case is moot, we write separately to note that we share the concern of

appellant’s counsel, expressed at oral argument before this Court, that because orders such as the

one at issue in this case are in effect for a mere six months, it is inherently difficult, if not

impossible, for an appeal from such an order to be heard and decided by this Court before the

order expires and the case becomes moot. See G.L. 1956 § 40.1-5-8(j). In cases such as the one

at bar, § 40.1-5-8(k)(2) requires that “[a]ppeals under this section shall be given precedence,

insofar as practicable, on the [S]upreme [C]ourt dockets.” Thus, we believe that it is incumbent



                                                -3-
upon this Court to give precedence to such cases in the future so that any appeal therefrom is not

rendered meaningless.




       Entered as an Order of this Court, this 3rd day of June, 2019.

                                                    By Order,



                                                                /s/
                                                    Clerk




                                              -4-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

                                     Rhode Island Department of Behavioral Healthcare,
Title of Case
                                     Developmental Disabilities and Hospitals v. L.Z.
                                     No. 2018-87-Appeal.
Case Number
                                     (MH 18-60)
                                     June 3, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Sixth Division District Court
Source of Appeal
                                     Associate Judge Madeline Quirk
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Kate Breslin Harden, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Susan B. Iannitelli, Esq.




SU‐CMS‐02B (revised November 2016)